Exhibit 10.25

THIRD AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this February 14, 2013, by and between
SILICON VALLEY BANK (“Bank”) and PEREGRINE SEMICONDUCTOR CORPORATION, a Delaware
corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 30, 2010 (as amended from time to
time, including by that certain First Amendment to Second Amended and Restated
Loan and Security Agreement dated as of April 22, 2011 and that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
December 30, 2011, as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.2 (Financial Statements, Reports, Certificates). Sections
6.2(a)-(d) of the Loan Agreement hereby are amended and restated in their
entirety as follows:

“(a) Borrowing Base Reports. Within forty five (45) days after the last day of
each quarter, (i) aged listings of accounts receivable and accounts payable (by
invoice date) and (ii) perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Bank in its good faith
business judgment (the “Borrowing Base Reports”); provided, however, that aged
listings of accounts payable will not be required if there are no outstanding
Credit Extensions, but upon Borrower’s request for a Credit Extension
thereafter, such listings will be required for the previous reporting period and
quarterly thereafter.

(b) Borrowing Base Certificate. Within forty five (45) days after the last day
of each quarter and together with the Borrowing Base Reports, a duly completed
Borrowing Base Certificate signed by a Responsible Officer; provided, however,
that a Borrowing Base Certificate will not be required if there are no
outstanding Credit Extensions, but upon Borrower’s request for a Credit
Extension thereafter, a Borrowing Base Certificate will be required for the
previous reporting period and quarterly thereafter.



--------------------------------------------------------------------------------

(c) Quarterly Financial Statements. As soon as available, but no later than
forty five (45) days after the last day of each quarter, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such quarter certified by a Responsible Officer and in a form
acceptable to Bank (the “Quarterly Financial Statements”);

(d) Quarterly Compliance Certificate. Within forty five (45) days after the last
day of each quarter and together with the Quarterly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the -financial covenants set forth in this Agreement and
such other information as Bank shall reasonably request;”

2.2 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(i) of
the Loan Agreement hereby is amended and restated in its entirety as follows:

“(i) Annual Projections. As soon as available, but no later than ninety
(90) days after the last day of Borrower’s fiscal year, annual financial
projections approved by Borrower’s board of directors; and”

2.3 Section 6.6 (Operating Accounts). Effective as of December 1, 2012,
Section 6.6 of the Loan Agreement hereby is amended and restated in its entirety
as follows:

“6.6 Operating Accounts.

(a) Maintain its primary operating accounts with Bank and Bank’s Affiliates.
Bank hereby acknowledges that, from and after December 1, 2012, it suspended the
testing set forth in Section 6.6 of the Loan Agreement as in effect immediately
prior to giving effect to the Third Amendment to Second Amended and Restated
Loan and Security Agreement.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
Notwithstanding the foregoing, Borrower shall provide a Control Agreement in
respect of that certain Account maintained at UBS (acct. no XXXXXXXXX        )
by no later than April 1, 2013.”

2.4 Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement hereby
is amended and restated in its entirety as follows:

“6.7 Financial Covenants. Maintain at all times, to be tested as of the last day
of each quarter, unless otherwise noted, on a consolidated basis with respect to
Borrower:

(a) Tangible Net Worth. A Tangible Net Worth of at least the Base TNW Amount
increasing annually as of the first (1st) day of each calendar year by (i) fifty
percent of



--------------------------------------------------------------------------------

the gross proceeds received by Borrower from the sale of its equity securities
received after the Second Amendment Effective Date and (ii) fifty percent
(50%) of the prior twelve (12) months Net Income, beginning with the January
2013 measuring period.

(b) Liquidity Coverage. A ratio of (i) unrestricted cash plus Eligible Accounts
to (ii) all Indebtedness owing from Borrower to Bank of at least 1.90 to 1.0.

(c) EBITDA. EBITDA, measured quarterly on a trailing nine (9) month basis of not
less than (i) Nine Hundred Thousand Dollars ($900,000) for each quarterly
measuring period from December 2012 through May 2013; (ii) One Million One
Hundred Thousand Dollars ($1,100,000) for each quarterly measuring period from
June 2013 through August 2013; (iii) One Million Three Hundred Thousand Dollars
($1,300,000) for each quarterly measuring period from September 2013 through
November 2013; and (iv) One Million Five Hundred Thousand Dollars ($1,500,000)
for each quarterly measuring period thereafter.”

2.5 Section 13 (Definitions). The following term and its respective definition
hereby is added in its entirety to Section 13.1 of the Loan Agreement:

“Quarterly Financial Statements” is defined in Section 6.2(c).

2.6 Section 13 (Definitions). The following defined term in Section 13.1 of the
Loan Agreement hereby is deleted in its entirety:

“Monthly Financial Statements”.

2.7 Exhibit E hereby is replaced with Exhibit E attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, hereby are
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (and/or concurrently with this Amendment, as applicable) remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;



--------------------------------------------------------------------------------

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrowers’ payment of all Bank Expenses incurred to date, which may be
debited from any of Borrowers’ accounts with Bank.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused (his Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     PEREGRINE SEMICONDUCTOR CORPORATION
By:  

 

    By:  

LOGO [g501629ex32_3pg5.jpg]

 

Name:  

 

    Name:  

Joel E. Keller

Title:  

 

    Title:  

Controller

[Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     PEREGRINE SEMICONDUCTOR CORPORATION
By:  

LOGO [g501629ex32_3pg6.jpg]

 

    By:  

 

Name:  

David Huey

    Name:  

 

Title:  

RM

    Title:  

 

[Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                      FROM:    PEREGRINE
SEMICONDUCTOR CORPORATION   

The undersigned authorized officer of Peregrine Semiconductor Corporation
(“Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly financial statements with Compliance Certificate    Quarterly within
45 days    Yes    No Annual financial statement (CPA Audited) + CC    FYE within
180 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC
   Yes    No Borrowing Base Certificate, A/R & A/P Agings, Inventory Report*   
Quarterly within 45 days    Yes    No Annual Projections    FYE within 90 days
   Yes    No

 

Financial Covenant

  

Required

  

Actual

    

Complies

Maintain on a Quarterly Basis:

        

Minimum Tangible Net Worth

   See Schedule I    $                    Yes    No

Minimum Liquidity Ratio

   1.90:1.0          :1.0       Yes    No

Minimum EBITDA

   See Schedule I    $                    Yes    No



--------------------------------------------------------------------------------

* Borrowing Base Certificate and A/P Agings will not be required if there are no
outstanding Credit Extensions, but upon Borrower’s request for a Credit
Extension thereafter, such items will be required for the previous reporting
period and quarterly thereafter.

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

PEREGRINE SEMICONDUCTOR CORPORATION         BANK USE ONLY           Received by:
 

 

By:  

 

      AUTHORIZED SIGNER Name:  

 

        Date:  

 

Title:  

 

                Verified:  

 

        AUTHORIZED SIGNER           Date:  

 

     

 

Compliance Status:                            Yes           No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Tangible Net Worth (Section 6.7(a))

Required: At least the Base TNW Amount increasing annually as of the first
(1st) day of each calendar year by (i) fifty percent of the gross proceeds
received by Borrower from the sale of its equity securities received after the
Second Amendment Effective Date and (ii) fifty percent (50%) of the prior twelve
(12) months Net Income, beginning with the month ending January 31, 2013. “Base
TNW Amount’ is (i) Twenty Five Million Dollars ($25,000,000) at all times from
the Second Amendment Effective Date through June 30, 2012 and (ii) Twenty Seven
Million Five Hundred Thousand Dollars ($27,500,000) at all times thereafter.

Actual:

 

A.    Aggregate consolidated net worth of Borrower    $         B.    Aggregate
value of intangible assets of Borrower    $         C.    Equity of Borrower
that is transferred to long term liabilities associated with the annual
accounting adjustment FAS 150    $         D.    Tangible Net Worth (line A
minus line B plus line C)    $        

Is line D equal to or greater that the amount required above?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

II. Liquidity Ratio (Section 6.7(b))

Required: 1.90 to 1.0

Actual:

 

A.    Unrestricted cash      $            B.    Eligible Accounts      $        
   C.    Liquidity (line A plus line B)      $            D.    Indebtedness
owing from Borrower to Bank      $            E    Liquidity Ratio (line C
divided by Line D)                to 1.0   

Is line E equal to or greater than 1.90 to 1.0?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

III. EBITDA (Section 6.7(c))

Required: Trailing 9 month EBITDA of not less than (i) Nine Hundred Thousand
Dollars ($900,000) for each quarterly measuring period from December 2012
through May 2013; (ii) One Million One Hundred Thousand Dollars ($1,100,000) for
each quarterly measuring period from June 2013 through August 2013; (iii) One
Million Three Hundred Thousand Dollars ($1,300,000) for each quarterly measuring
period from September 2013 through November 2013; and (iv) One Million Five
Hundred Thousand Dollars ($1,500,000) for each quarterly measuring period
thereafter.

Actual:

 

A.    Earnings    $         B.    Income Taxes    $         C.    Depreciation
   $         D.    Amortization    $         E    Stock Based Compensation
Expense    $         F    EBITDA (Line A plus line B plus line C plus line D
plus line E)    $        

Is line F equal to or greater than the amount required above?

 

             No, not in compliance                 Yes, in compliance